NOTICE OF ALLOWANCE 
Examiner acknowledges receipt of the reply filed 1/29/2021, in response to the final office action mailed 9/23/2020.
Claims 1-3, 10-12, 19, 20, 22, 25, 28, 31, 34, 37, and 40 are pending. Claims 1, 10, 22, and 34 are amended in the examiner’s amendment set forth herein.  Claims 19 and 31 are canceled herein.
Claims 3, 10-12, 22, 25, 28, 34, 37, and 40 are rejoined herein.
Examiner acknowledges receipt of the terminal disclaimer electronically filed 1/29/2021.  The terminal disclaimer was approved 1/29/2021.  See PAIR.
Claims 1-3, 10-12, 20, 22, 25, 28, 34, 37, and 40 are being allowed on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Examiner acknowledges receipt of the certified English translation is accurate.  Examiner acknowledges applicant’s claim of priority to KR 10-2015-0175853. The foreign priority claim date has been perfected.
The instant application has an effective filing date of December 10, 2015.


Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 3, 22, and 25, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Claim 10 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11, 12, 34, 37, and 40, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 9/16/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 19 and 31 are canceled herein.
Claim Rejections - 35 USC § 103- withdrawn
The rejection of claims 1, 2, and 20 under 35 U.S.C. 103 as being unpatentable over Baek et al. (Biochem Biophys Res Commun 463:532-537 (available online June 4, 2015)- previously cited), and Biosynthesis (N-terminal acetylation, 1 page, (2008), accessed 4/25/2018 at URL -biosyn.com/faq/why-acetylate-and-amidate-a-peptide.aspx- previously cited), is rendered moot in view of applicant perfecting the foreign priority filing date of 12/10/2015.
The rejection of claims 1, 2, 20, and 28 under 35 U.S.C. 103 as being unpatentable over Baek et al. (Biochem Biophys Res Commun 463:532-537 (available online June 4, 2015)- previously cited), and Biosynthesis (N-terminal acetylation, 1 page, (2008), accessed 4/25/2018 at URL -biosyn.com/faq/why-acetylate-and-amidate-a-peptide.aspx- previously cited), as applied to claims 1, 2, and 20 above, and further in view of Ng et al. (CAN J OPHTHALMOL 40:352-368 (2005)- previously cited), is rendered moot in view of applicant perfecting the foreign priority filing date of 12/10/2015.

Double Patenting- withdrawn
The rejection of claims 1, 2, and 20 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 5 of U.S. Patent No. 9969771 (hereinafter “the ‘771 patent”) in view of Biosynthesis (N-terminal acetylation, 1 page, (2008), accessed 4/25/2018 at URL -biosyn.com/faq/why-acetylate-and-amidate-a-peptide.aspx- previously cited), is withdrawn in view of the terminal disclaimer filed 1/29/2021.
CAN J OPHTHALMOL 40:352-368 (2005)- previously cited), is withdrawn in view of the terminal disclaimer filed 1/29/2021.

The terminal disclaimer filed on 1/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,969,771 has been reviewed and is accepted.  The terminal disclaimer has been recorded. See PAIR.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Krawzsenek on 2/10/2021.
The claims have been amended as follows: 

1. (Currently amended) A peptide for inhibiting angiogenesis consisting of [[a]] the amino acid sequence 
the amino acid sequence 

19. (Canceled) 

22. (Currently amended) A method for treating melanoma or colorectal cancer, comprising administering the peptide of claim 1 to a subject in need thereof.  
 
31. (Canceled) 

34. (Currently amended) A method for treating melanoma or colorectal cancer, comprising administering the peptide of claim 10 to a subject in need thereof.  

Claims 2, 3, 11, 12, 20, 25, 28, 37, and 40 are allowed as set forth in the amendment filed 1/29/2021. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: a peptide for inhibiting angiogenesis consisting of Arg-Leu-Tyr-Glu (SEQ. ID NO: 1), in which N-terminal L-Arg is acetylated OR wherein in which L-Arg is substituted with D-Arg is free of the prior art.  The closest art to the instant claims is Rozzelle et al. (U.S. 2003/0198978).
consisting of RYLE, much less acetylation OR D-Arg in the N-terminal position.  
Accordingly, the instant claims are free of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-3, 10-12, 20, 22, 25, 28, 34, 37, and 40 are allowed.  Claims 1, 10, 22, and 34 are allowed as set forth in the examiner’s amendment herein.  Claims 2, 3, 11, 12, 20, 25, 28, 37, and 40 are allowed as set forth in the amendment filed 1/29/2021. 
Claims 19 and 31 are canceled herein.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836.  The examiner can normally be reached on M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KRISTINA M HELLMAN/Examiner, Art Unit 1654                                                                                                                                                                                                        
/JULIE HA/Primary Examiner, Art Unit 1654